 1                                                                     The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10

11    JOHN KIM,
                                                         No. 2:18-cv-00031-TSZ
                                    Plaintiff,
12           v.
                                                         STIPULATED MOTION AND ORDER TO
13    SANOFI PASTEUR, INC.,                              RESCHEDULE ORAL ARGUMENT ON
                                    Defendant.           DEFENDANT’S MOTION FOR
14                                                       SANCTIONS AND PLAINTIFF’S
                                                         MOTION TO COMPEL
15
                                                         NOTE ON MOTION CALENDAR:
16
                                                         October 23, 2018
17

18                                       I.      STIPULATION

19          Pursuant to LCR 7(d)(1), Plaintiff, by and through his counsel of record, and Defendant,
20
     by and through its counsel of record, hereby stipulate and agree that oral argument on Defendant’s
21
     Motion for Sanctions for Deposition Conduct [Dkt. No. 18] and Plaintiff’s Motion to Compel
22
     Unreacted Documents or for In Camera Review [Dkt. No. 30] should be rescheduled from
23
     November 15, 2018, to November 20, 2018, because of a preexisting conflict of Defense counsel.
24

25     DATED this 23rd day of October, 2018.            DATED this 23rd day of October, 2018.

26     MACDONALD HOAGUE & BAYLESS                       JACKSON LEWIS P.C.
27     Leslie J. Hagin                                  Michael A. Griffin
       Leslie J. Hagin, WSBA #29186                     Michael A. Griffin, WSBA #29103
28
      STIPULATED MOTION AND ORDER TO RESCHEDULE                                Jackson Lewis P.C.
      ORAL ARGUMENT ON MOTIONS - 1                                          520 Pike Street, Suite 2300
                                                                            Seattle, Washington 98101
      (No. 2:18-cv-00031-TSZ)                                                     (206) 405-0404
 1     Tiffany M. Cartwright, WSBA #43564            Jonathan M. Minear, WSBA #41377
       705 Second Avenue, Suite 1500                 520 Pike Street, Suite 2300
 2     Seattle, WA 98104                             Seattle, WA 98101
       Telephone: 206-622-1604                       Telephone: 206-405-0404
 3
       Facsimile: 206-343-3961                       Facsimile: 206-405-4450
 4     leslieh@mhb.com                               michael.griffin@jacksonlewis.com
       tiffanyc@mhb.com                              jonathan.minear@jacksonlewis.com
 5     Attorneys for Plaintiff                       Attorneys for Defendant
 6
                                            II.     ORDER
 7
            The parties’ stipulated motion, docket no. 34, is GRANTED, and oral argument is
 8
     RESCHEDULED from November 15, 2018, to November 20, 2018, at 10:00 a.m.
 9
            IT IS SO ORDERED.
10
            Dated this 24th day of October, 2018.
11

12

13
                                                       A
                                                       Thomas S. Zilly
14
                                                       United States District Judge
15

16
     Presented by:
17

18     DATED this 23rd day of October, 2018.         DATED this 23rd day of October, 2018.

19     MACDONALD HOAGUE & BAYLESS                    JACKSON LEWIS P.C.

20     Leslie J. Hagin                               Michael A. Griffin
       Leslie J. Hagin, WSBA #29186                  Michael A. Griffin, WSBA #29103
21     Tiffany M. Cartwright, WSBA #43564            Jonathan M. Minear, WSBA #41377
22     705 Second Avenue, Suite 1500                 520 Pike Street, Suite 2300
       Seattle, WA 98104                             Seattle, WA 98101
23     Telephone: 206-622-1604                       Telephone: 206-405-0404
       Facsimile: 206-343-3961                       Facsimile: 206-405-4450
24     leslieh@mhb.com                               michael.griffin@jacksonlewis.com
       tiffanyc@mhb.com                              jonathan.minear@jacksonlewis.com
25     Attorneys for Plaintiff                       Attorneys for Defendant
26

27          4847-2911-2672, v. 1


28
      STIPULATED MOTION AND ORDER TO RESCHEDULE                             Jackson Lewis P.C.
      ORAL ARGUMENT ON MOTIONS - 2                                       520 Pike Street, Suite 2300
                                                                         Seattle, Washington 98101
      (No. 2:18-cv-00031-TSZ)                                                  (206) 405-0404
